Exhibit 10.1
WAREHOUSE ASSOCIATES
LEASE AMENDMENT #2


This LEASE AMENDMENT #2 (the “Agreement”) is made and entered as of the 8th day
of March, 2010  by and between Sharps Compliance, Inc. (“Tenant”) and Warehouse
Associates Corporate Centre Kirby II, Ltd. (“Landlord”).


WITNESSETH:


A.  Landlord, or its predecessor in Interest, and Tenant, or its predecessor in
Interest, have heretofore entered into that certain lease dated July 13, 2006
(the “Lease”), and for Lease Amendment  #1 dated December 12, 2007 for 9220
Kirby Drive, Suite 500 containing 18,231 rentable square feet in the Project
known as Corporate Centre Kirby II, located at 9220-9230 Kirby Drive, Houston,
Texas, 77054 (the “Premises”),


B.  The parties mutually desire to amend the Lease, subject to the terms and
conditions hereof.


NOW THEREFORE, in consideration of the mutual terms and conditions herein
contained, the parties hereby agree as follows:


1.  The parties agree that:


A.  
The Lease Expiration Date shall be February 28, 2015;

B.  
Landlord, at its sole cost, remove the grassy area on the dock side of the
building and will also pave and stripe all areas on the dock side of the
building in order to facilitate maximum additional parking spaces; and

C.  
There is no change in the base rent payable under the Lease during the term
noted in A above.



2.  Effective Date. This Agreement shall be effective as of the 8th day of
March, 2010 (herein referred to as the “Effective Date”).


3.  Whole Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. As amended herein, the
Lease between the parties shall remain in full force and effect. In case of any
inconsistency between the provisions of the Lease and this Agreement, the latter
provisions shall govern and control.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


LANDLORD:   Warehouse Associates Corporate Centre Kirby II, Ltd


By: __________________________
Name:  David R. David
Its:  Authorized Agent

 
TENANT:  Sharps Compliance, Inc.


By: __________________________
Name: David P. Tusa
Its:       Executive Vice President and Chief Financial Officer